ORDER

Melvin E. Smith pleaded guilty to being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e). On April 24, 2001, Smith was sentenced to 200 months of imprisonment and four years of supervised release. His appeal from that judgment has been referred to a panel of this court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, the panel unanimously agrees that oral argument is not needed in this case. Fed. R.App. P. 34(a).
The attorney who represented Smith in the district court has filed a motion to withdraw, with a brief indicating that there are no colorable issues to appeal. See Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Smith did not file a timely response to this motion, even though he was advised that he had until September 12, 2001, to do so.
An independent examination of the record reveals no issue that would support an appeal in this case. The rearraignment transcript indicates that Smith’s guilty plea was knowing and voluntary, and that the trial judge substantially complied with the requirements of Fed.R.Crim.P. 11. The district court determined that Smith was competent, and it established that he understood his rights, the nature of the charges, and the consequences of his plea. Smith indicated that the decision to plead guilty was voluntary, and he acknowledged a sufficient factual basis for his plea. He was represented by counsel, and he has not made any attempt to withdraw his plea. Under these circumstances, we conclude that Smith’s guilty plea was valid.
Smith did not file any objections to the presentence report, and he did not raise any significant legal arguments at sentencing. Thus, he has forfeited any sentencing claims that he might have in the absence of plain error that affects his substantial rights. See United States v. Barajas-Nu-nez, 91 F.3d 826, 830 (6th Cir.1996).
No potential error is apparent from the present record. The district court determined that Smith had reviewed the pre-sentence report with his attorney, and the undisputed information in that report supports the court’s determination of the applicable guideline range. The 200-month sentence that Smith received fell within that range, and it was authorized by 18 U.S.C. § 924(e). In this regard, we note that the application of § 924(e) was amply supported by Smith’s criminal history.
Accordingly, counsel’s motion to withdraw is granted and the district court’s judgment is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.